       Case 2:16-md-02724-CMR Document 1372 Filed 05/06/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA




 IN RE: GENERIC PHARMACEUTICALS                       MDL No. 2724
 PRICING ANTITRUST LITIGATION                         Case No. 2:16-MD-02724

                                                      Hon. Cynthia M. Rufe
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS



                      NOTICE OF EX PARTE, IN CAMERA FILING


       Intervenor United States of America hereby provides notice of the ex parte, in camera

filing of the Declaration of Ryan Danks, which will be submitted to chambers.



Dated: May 6, 2020



                                            Respectfully submitted,

                                            /s/ Thomas DeMatteo
                                            Thomas DeMatteo
                                            U.S. Department of Justice Antitrust Division
                                            450 Fifth Street Northwest, Suite 8700
                                            Washington, DC 20530
                                            Tel: (202) 598-2942
                                            Cell: (202) 705-8392
                                            thomas.dematteo@usdoj.gov

                                            Counsel for Intervenor United States of America




                                               1
       Case 2:16-md-02724-CMR Document 1372 Filed 05/06/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2020, I caused a copy of the foregoing to be filed

electronically via the Court’s electronic filing system. Those attorneys who are registered with

the Court’s electronic filing system may access this filing through the Court’s system, and

notice of this filing will be sent to these parties by operation of the Court’s electronic filing

system.


                                               Respectfully submitted,

                                               /s/ Thomas DeMatteo
                                               Thomas DeMatteo
                                               U.S. Department of Justice Antitrust Division
                                               450 Fifth Street Northwest, Suite 8700
                                               Washington, DC 20530
                                               Tel: (202) 598-2942
                                               Cell: (202) 705-8392
                                               thomas.dematteo@usdoj.gov

                                               Counsel for Intervenor United States of America




                                                   2
